Title: To Benjamin Franklin from David Hartley: Letter and Two Memoranda, 31 March 1783
From: Hartley, David
To: Franklin, Benjamin


I.
My dear Friend.March 31. 1783. London.
I send you a Paper entitled Supplemental Treaty, the Substance of which I sent you some time ago, as I read it, in part of a Speech in the H. of Commons. I have given a Copy of it to M. L [Laurens], as the Grounds upon which my Friend the D. of P: wd: have wished that any Administration in wch. he might have taken a Part should have treated with the American Ministers. All Negociations for the Formation of a Ministry in concert with the D. of P. are at an End.
The 10th. Article which is supposed to be refered to the definitive Treaty, is a Renewal of the same Proposition wch. I moved in Parlt. some Years ago, viz on the 9th. of April 1778. I see nothing inconsistent with that Proposition either in the Declaration of Independence or in the Treaty with France, let it therefore remain, & emerge after the War as a point untouch’t by the War. I assure you my Consent shd. not be wanting to extend this Principle between all the Nations upon Earth. I know full well that those Nations to wch. you and I are bound by birth and Consanguinity wd. reap the earliest fruits from it. Owing no man hate & envying no man’s hapiness, I should rejoice in the Lot of my own Country, and on her Part say to America, nos duo turba Sumus. I send you likewise enclosed with this some Sentiments respecting the Principles of some late Negociations drawn up in the Shape of Parliamentary Motions by my Brother, who joins with me in sincerest Good wishes to you for health & Happiness, and for the Peace of our respective Countries and of Mankind.
Your ever affecte.
D. H.
 
II.
Supplemental Treaty between Great Britainand the United States of North America
1. That the British Forces be withdrawn from the united States with all Convenient Speed.
2. That all further prosecutions of the Loyalists in America be immediately Abated, and that they be permitted to remain untill 12 Months after the definitive treaty with America, in safety And unmolested in their endeavours to obtain restitution of their Estates.
3. That all the ports shall be mutually opened for intercourse & Commerce between G. Bn. & the united States.
4. Agreed on the part of Great Britain that all prohibitory Acts shall be repealed, and that all obstructions to American Ships either entering inwards or clearing outwards shall be removed which may arise from any Acts of Parliament heretofore regulating the Commerce of the American States under the Description of British Colonies & Plantations so as to accommodate every circumstance to the reception of their Ships as the Ships of Independent States.
5. Agreed on the part of G. Bn. that all duties rights privileges & all pecuniary consideration shall remain respecting the united States of America upon the same footing as they now remain respecting the Province of Nova Scotia, or as if the aforesaid States had remained dependent upon Great Britain. All this Subject to Regulations or alterations by future Acts of the Parliament of Great Britain.
6. On the part of the States of America it is agreed that all Laws prohibiting the Commerce with G. Bn. shall be repealed.
7. Agreed on the part of the American States that all Ships and Merchandize of the British Dominions shall be admitted upon the same terms as before the War. All this Subject to future regulations or alterations by legislatures of the American States respectively.

8. That all Prisoners on both sides be immediately released.
9. The principles & Spirit of this treaty to be supported on either side by any necessary Supplemental arrangements. No tacit compliance on the part of the American States in any subordinate points to be urged at any time hereafter in derogation of their independence.
Seperate Article to be referred to the definitive treaty
10. Neither shall the independence of the united States be considered any further than as Independence absolute & unlimited in Matters of Government as well as Commerce; not into Alienation; And therefore the Subjects of his Britannick Majesty & the citizens of the united States shall mutually be considered as Natural born Subjects, & enjoy all rights & privileges as such, in the respective Dominions and territories, in the Manner heretofore accustomed.
 
[In David Hartley’s hand:] Supplemental Treaty
Notation by John Adams: Project of Mr Hartley
 
III.
  1st. That it is the Opinion of this House, that whenever Great Britain thought proper to acknowledge the Independence of America the Mode of putting it into Effect most honorably for this Country would have been to have made the Declaration of Independence previous to the Commencement of any Treaty with any other Power.—
  2d. That a Deviation from this Line of Conduct has the effect of appearing to grant the Independence of America solely to the Demands of the House of Bourbon, and not, as was the real State of the Case, from a Change in the Sentiments of this Country, as to the object and Continuance of the American War.
  3d. That when this House, by its Vote against the further Prosecution of offensive War in America, had Given up the Point of Contest and adopted a conciliatory Disposition, the pursuing those Principles by an immediate and liberal Negociation, upon the Basis of Independence, at the same time expressing a Readiness to conclude a general Peace with the Allies of America upon honorable Terms, Would have been the most likely Way to promote a mutual and beneficial Intercourse between the two Countries—to establish Peace upon a firm Foundation, & would have prevented the House of Bourbon from having a Right to claim any farther Obligations from America, as the assisters of their Independence.
  4th. That the Minister who advised the late Negociations for Peace has neglected to make use of the Advantages which the Determination of the House put him in Possession of, That, by his Delay in authorising Persons properly to negociate with the American Commissioners, he has shown a Reluctance to acting upon the liberal Principles of granting Independence to America as the Determination of Great Britain upon mature Consideration of the Question, and has by such Methods given Advantages to the Enemies of this Country to promote and confirm that Commerce & Connexion between the United States of America & themselves, which during the Contest have been turned from their natural Channel with this Country & which this Peace so concluded has not yet contributed to Restore.—
 
Notations by John Adams: Copy Mr Hartley’s Letter to Dr Franklin 31. March 1783. / Mr Hartley to Dr. F. 31. March 1783.
